Citation Nr: 0903916	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 15, 1972, to 
January 21, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In April 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an August 2004 decision, the RO denied the veteran's 
claim for service connection for schizophrenia; the veteran 
did not appeal this decision and it is final.

2.  The additional evidence associated with the claims file 
since the August 2004 RO decision is redundant of the 
evidence that was of record in August 2004 and/or does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Since the August 2004 RO denial, no new and material evidence 
has been received to warrant reopening the veteran's claim 
for service connection for schizophrenia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In the present appeal regarding 
the application to reopen a claim for service connection for 
schizophrenia, the appellant was provided with initial notice 
of the VCAA in May 2006, which was prior to the September 
2006 rating decision on appeal. Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for a psychiatric disability in the May 
2006 letter.  In order to establish his claim, he was 
informed that he needed to submit evidence showing that he 
had a disease or injury in service in addition to a current 
physical or mental disability, and a relationship between the 
current disability and service.  He was further informed of 
the types of evidence to submit such as medical records or 
medical opinions.  He was also informed in the May 2006 
letter referred to above as to what qualifies as new and 
material evidence. However, the veteran failed to submit new 
medical evidence relating a current psychiatric disability to 
service.  The appellant was not deprived of an opportunity to 
participate in the adjudication process because he did not 
know what evidence was needed to reopen his claim.  The 
appellant was told what evidence he needed to furnish in 
these letters.  Thus, the Board finds that the directives of 
Kent are satisfied.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in the May 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
The appellant was additionally provided with the opportunity 
to attend a Board hearing which he attended in April 2008.  
In terms of VA records, the appellant testified that he was 
recently hospitalized at a VA medical facility and that he 
could submit the records if necessary.  However, his 
representative concluded that they would only show continuing 
treatment for schizophrenia, something already shown in the 
record, and thus not pertinent to the narrow issue at hand.  
In addition, the appellant's representative contended at the 
hearing that the claims file was missing potentially 
pertinent records from Shelby City Jail, dated in 1975, that 
should be obtained.  However, the Board finds that these 
records are on file, having been submitted by the veteran in 
September 1994 and considered by the RO in a January 1995 
rating decision.  Moreover, an inquiry by the RO to the 
Archives Division of the Tennessee State Penitentiary for 
medical records in 1975 was unsuccessful.  The Archives 
Division informed the RO that the veteran's medical records 
had been "purged".  In terms of affording the appellant a 
VA examination, the appellant was not afforded a VA 
examination with respect to this claim.  In this regard, 
development of the underlying issue of service connection is 
not warranted absent the submission of new and material 
evidence.  Moreover, the appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). The appeal is now ready 
to be considered on the merits.

II. Facts

The veteran's service treatment records are devoid of any 
complaints or treatment of a psychiatric nature.  They 
include the veteran's January 1974 separation examination 
report showing a normal clinical psychiatric evaluation.  

Hospital records from the City of Memphis Hospital show that 
the veteran was hospitalized from January 31, 1975, to 
February 26, 1975.  These records note that the veteran had 
been brought for psychiatric evaluation from prison where he 
had demonstrated extremely bizarre behavior.  The veteran 
gave no history of previous psychiatric hospitalizations.  On 
admission the veteran was acutely agitated and totally 
uncommunicative.  He paced his room uttering inappropriate 
remarks.  The veteran complained of hearing voices constantly 
and of depression.  He indicated that delusions of 
persecution had begun several weeks prior to admission.  A 
progress note, dated February 5, 1975, relays the veteran's 
report that his trouble began approximately two months 
earlier when he began having periods where "he didn't feel 
himself".  He was diagnosed at discharge as having 
schizophrenia, schizo-affective type.  

A VA hospital summary shows that the veteran was hospitalized 
from September 17, 1976, to November 2, 1976, for 
schizophrenia, undifferentiated type.  The summary notes that 
the veteran was apparently well until two years prior to 
admission when he had feelings that people were talking about 
him and he had auditory hallucinations.  It is noted that the 
veteran had been hospitalized in Tennessee for one year.

On file are VA hospital records showing that the veteran had 
been hospitalized for schizophrenia from February 1978 to 
March 1978 and from March 1978 to June 1978.  A June 1978 
record notes "onset of illness insidious".  

Private hospital records show psychiatric admissions in the 
late 1970s and early 1980s.  

In July 1984, the veteran filed an initial claim for service 
connection for a nervous condition.  The RO denied this claim 
in August 1984 and notified the veteran of the decision that 
same month.

The veteran reported in September 1984 that he had been 
hospitalized toward the end of 1974 at John Gaston Hospital 
in Memphis, Tennessee, for "nerves".  

In June 1985, the Board denied the veteran's claim for 
service connection for schizophrenia.

In December 1985, the RO received VA outpatient and inpatient 
records showing psychiatric treatment from June 1985 to 
December 1985 for schizophrenia.

Also in December 1985, the RO received a private treatment 
record from Midtown Mental Health Center diagnosing the 
veteran as having chronic paranoid schizophrenia and noting 
that he had been a patient at that facility since March 1984.

In December 1987, the veteran underwent a VA contract 
psychiatric examination where he reported that his nervous 
condition began towards the end of his military service.  He 
also reported that he had been hospitalized by VA on four 
occasions, with the first occasion occurring in 1978.

In March 1991, the veteran submitted duplicate hospital 
records from the City of Memphis Hospital regarding his 
hospitalization from January 31, 1975, to February 26, 1975, 
for schizophrenia.  He asserted that this treatment occurred 
"well within a year of after discharge from the Marines".

In April 1991, the RO denied service connection for 
schizophrenia stating that the veteran was not diagnosed as 
having schizophrenia within one year of his service 
discharge.

In January 1992, the State of Tennessee Department of Mental 
Health submitted discharge summaries showing that the veteran 
had been admitted to the hospital in January 1982 and June 
1986 for schizophrenia.

In correspondence dated in April 1992, the Archives Division 
of the Tennessee State Penitentiary informed the RO that the 
veteran's medical records had been "purged from the 
archives". 

In April 1992, the Board denied the veteran's application to 
reopen a claim for service connection for schizophrenia on 
the basis that no new and material evidence had been 
submitted.

In July 1992, the RO received private medical records showing 
psychiatric treatment in 1991 and 1992.

In July 1992, the RO continued to deny the veteran's claim 
for service connection for schizophrenia.

In September 1994, the veteran filed to reopen his claim for 
service connection for schizophrenia.  In support of his 
application to reopen, he submitted documents from the 
Criminal Court of Shelby County, Tennessee.  These documents 
included a Certificate of Examining Doctor showing that the 
veteran had been examined in February 1975 and was found to 
be "mentally ill".  This document also notes that the 
veteran was at that time being hospitalized in the John 
Gaston Hospital Detention Ward and was to be transferred 
directly to Central State Hospital, Forensic Services 
Division.  The court records also included a Report of 
Psychiatric Examination noting that the veteran had been 
judicially committed to Forensic Services Division of Central 
State Psychiatric Hospital in February 1975 after being found 
by the court to be "mentally ill".  

In a January 1995 rating decision, the RO denied reopening 
the veteran's claim for service connection for schizophrenia 
on the basis that no new and material evidence had been 
submitted.  The veteran was notified of this decision in 
January 1995.

In July 2002, the veteran filed once again to reopen his 
claim for service connection for paranoid schizophrenia.  He 
said he had been treated for this condition ever since 
getting out of service, and did not initially know what the 
condition was.  He also stated that he was presently 
receiving treatment at a VA medical center (VAMC) in Memphis, 
TN.

In July 2002, the RO received VA outpatient and inpatient 
records showing psychiatric treatment from 1978 to 1993.

In an October 2002 rating decision, the RO denied reopening 
the veteran's claim for service connection for schizophrenia 
on the basis that no new and material evidence had been 
submitted.

In February 2004, the veteran again filed an application to 
reopen his claim for service connection for schizophrenia.

In July 2004, the RO received hospital summaries from the 
State of Tennessee Department of Mental Health showing that 
the veteran had been hospitalized in April 1975, December 
1979, June 1981 and May 1986 for schizophrenia.  

In August 2004, the RO denied reopening the claim for service 
connection for schizophrenia on the basis that no new and 
material evidence had been submitted.

The present appeal culminates from the veteran's attempt, in 
April 2006, to reopen a claim for service connection for 
schizophrenia.  The veteran reported in April 2006 that about 
six or seven months before getting out of service he began 
hearing voices and seeing people that no one else heard or 
saw.  He also stated that he did not know that he was sick 
until his hospitalization in 1975 at John Gaston Hospital in 
Memphis, Tennessee.  

In June 2006, the RO received private medical records from 
Med Acute Ambulatory Clinic in 1993 for a medical matter 
unrelated to schizophrenia.

Also in June 2006, as well as in August 2006, the RO received 
voluminous VA medical records showing treatment for various 
ailments, including schizophrenia, for the period from 1985 
to 1995.

In September 2006, the RO denied the veteran's application to 
reopen a claim for service connection for schizophrenia on 
the basis that no new and material evidence had been 
submitted.

The veteran testified at the Board hearing in April 2008 that 
he began experiencing symptoms of schizophrenia during 
service.  He said his first symptom occurred at Okinawa in 
1973 when he ran out of the shower naked due to paranoia, but 
that nothing had been recorded of that incident.  His 
representative pointed out that a February 1975 hospital 
record contains the veteran's report that his symptoms had 
been ongoing for two months and expressed his frustration 
that the Board discounted this evidence in its 1985 decision.  
He further noted that his questions to the veteran did not 
have a whole lot to do with new and material, but that some 
of them would touch on new and material.  He added that the 
claims file was "underdeveloped" because it did not contain 
Shelby County Jail records pertaining to the veteran's 
confinement in 1975.  He suggested that these records may 
show that the veteran had suffered a psychotic episode at 
that time and would thus constitute new and material 
evidence.

III.  Analysis

Pertinent Law and Regulations

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  

In the instant case, entitlement to service connection for 
schizophrenia was initially denied by the RO in August 1984.  
Since that time, numerous attempts by the veteran to reopen 
the claim have been denied, both by the Board (in June 1985 
and April 1993), and by the RO.  The basis of these denials 
was that no new and material evidence had been submitted to 
reopen the claim.  

The last final denial of reopening the veteran's claim for 
service connection for schizophrenia was in August 2004.  
This decision is final since the veteran did not appeal it.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Under pertinent 
law and VA regulations, VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
received since the last final decision.  That is, only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  As the appellant in this case filed an 
application to reopen a claim for service connection for 
schizophrenia in April 2006, the revised version of 3.156 as 
is set out above is applicable in this appeal.  Furthermore, 
for purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Discussion

The evidence on file at the time of the last final adverse 
decision in August 2004 includes the veteran's service 
treatment records which are devoid of complaints or diagnoses 
of a psychiatric nature.  The evidence also included court 
medical records from the State of Tennessee finding that the 
veteran had been hospitalized from January 31, 1975, to 
February 20, 1975, for schizophrenia.  These hospital records 
contain the veteran's report that his symptoms began 
approximately two months earlier.  The evidence further 
includes statements from the veteran that his psychiatric 
symptoms began in service.  

Additional evidence on file prior to August 2004 includes 
numerous VA inpatient and outpatient medical records as well 
as private hospital records showing treatment for the 
veteran's schizophrenia over the years, beginning in the late 
1970s.  

As is explained in the law outlined above, the veteran must 
submit evidence that has not been previously considered and 
that is new and material evidence in order to reopen his 
claim.  The Board finds that no such evidence has been 
submitted. 

Evidence on file after August 2004 includes private medical 
records showing treatment for an unrelated medical issue in 
1993.  As these records are not relevant to the disability of 
schizophrenia that is presently being claimed, they are not 
considered material evidence.  In addition, voluminous VA 
medical records have been received showing continuing 
treatment for the veteran's schizophrenia, beginning in 1985.  
As the claims file in August 2004 already contained VA and 
private medical records showing treatment for the veteran's 
schizophrenia since the late 1970s, the VA medical records 
received subsequent to August 2004 are essentially redundant 
of records already on file and are thus not considered new 
evidence.  

The only other evidence on file subsequent to the Board's 
1994 decision is the veteran's June 2008 Board hearing 
testimony.  In this regard, the veteran testified that his 
psychiatric symptoms began in service.  However, this 
testimony is not new and material evidence since it is 
essentially the same contention that the veteran made in 
statements on file prior to August 2004.  

Indeed, the veteran's representative stated at the April 2008 
hearing that he didn't have whole lot of questions dealing 
with the new and material evidence issue.  Rather, he focused 
on the evidence already of record.  That is, he took issue 
with the Board's 1985 decision that discounted the 1975 
hospital records inasmuch as the record contains the 
veteran's report of psychiatric symptoms going back at least 
two months.  In this regard, the veteran's representative and 
the veteran conceded that the first diagnosis of 
schizophrenia was not made until more than one year after the 
veteran's service discharge (specifically asserting that it 
was rendered approximately one year and 30 days after the 
veteran's service discharge), thus acknowledging that the 
diagnosis did not satisfy the one year presumptive period for 
establishing service connection for psychoses, see 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Nonetheless, 
they asserted that the claim should have been resolved in the 
veteran's favor based on the veteran's report that his 
symptoms began within the one year presumptive period, and 
possibly even during service.

As stated on the title page of this decision, the issue 
presently before the Board is whether new and material 
evidence has been received to reopen the claim for service 
connection for schizophrenia.  This decision goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In other words, if the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Barnett at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

For the foregoing reasons, the Board finds that the evidence 
submitted since the last final denial in August 2004 does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for schizophrenia and 
is not "new and material" for purposes of reopening the 
claim.  Thus, in the absence of new and material evidence to 
reopen the claim for service connection for schizophrenia, 
the veteran's application to reopen must be denied and that 
is where the analysis must end.  38 C.F.R. § 3.156; Barnett 
at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Further analysis, beyond consideration of whether 
the evidence received is new and material, is neither 
required nor permitted.  Id. 


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement for service 
connection for schizophrenia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


